    Case 3:20-cv-00970-JPG Document 11 Filed 12/07/20 Page 1 of 6 Page ID #32




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RYAN A. JACKLIN, #13637-025,                        )
                                                        )
                   Plaintiff,                           )
                                                        )
    vs.                                                 )       Case No. 20-cv-00970-JPG
                                                        )
    USA,                                                )
                                                        )
                   Defendant.                           )

                                    MEMORANDUM & ORDER

GILBERT, District Judge:

           Plaintiff Ryan A. Jacklin, an inmate at the Federal Correctional Institution in Greenville,

Illinois (“FCI-Greenville”), brings this action seeking the return of property seized from him in

connection with the criminal proceedings that resulted in his conviction in this District. See United

States v. Jacklin, Case No. 17-cr-40026-JPG (S.D. Ill.) (“criminal case”). After pleading guilty to

charges of conspiracy to manufacture, possess, and distribute methamphetamines, Plaintiff was

sentenced to a total of 204 months of imprisonment and 5 years of supervised release.1 (Doc. 54,

criminal case). He was ordered to pay a $300 special assessment and a $300 fine. Id. He now

seeks an Order directing the Government to return all property seized from him on September 12,

2016, with certain exceptions discussed below. (Doc. 1) (FED. R. CRIM. P. 41(g)).

           This matter is now before the Court for preliminary review of the Complaint under

28 U.S.C. § 1915A, which provides:

           (a) Screening. – The court shall review, before docketing, if feasible or, in any event, as
               soon as practicable after docketing, a complaint in a civil action in which a prisoner


1
  This includes 144 months of imprisonment for possession with intent to distribute methamphetamines in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) (Count 1) and conspiracy to manufacture and distribute
methamphetamines in violation of 21 U.S.C. § 846 (Count 4). This also includes 60 months for possessing
a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c) (Count 3).

                                                    1
 Case 3:20-cv-00970-JPG Document 11 Filed 12/07/20 Page 2 of 6 Page ID #33




             seeks redress from a governmental entity or officer or employee of a governmental
             entity.

          (b) Grounds for Dismissal. – On review, the court shall identify cognizable claims or
              dismiss the complaint, or any portion of the complaint, if the complaint—

                 (1) is frivolous, malicious, or fails to state a claim on which relief may be granted;
                     or
                 (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A. An action or claim is frivolous if “it lacks an arguable basis either in law or

in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). An action fails to state a claim upon

which relief can be granted if it does not plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Conversely, a

complaint is plausible on its face “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 US. 662, 677 (2009).

          Upon review of this matter, the Court finds that Plaintiff’s Complaint should receive further

review.

                                            The Complaint

          In the Complaint, Plaintiff requests that all property seized by the Government on

September 12, 2016, be returned to him pursuant to Federal Rule of Criminal Procedure 41(g).

Although he provides no list of the property that he seeks to have returned, Plaintiff explicitly

excludes from this request the methamphetamines, firearm(s), heroin-fentanyl, and steroids seized

on that date. (Doc. 1). Plaintiff originally filed the Rule 41(g) motion in his criminal case on

September 2, 2020. (Doc. 58, criminal case). The Government responded the following day,

indicating that it did not possess any of Plaintiff’s property. (Doc. 59, criminal case). The Court

dismissed Plaintiff’s Rule 41(g) motion without prejudice as improperly filed in the criminal case



                                                   2
 Case 3:20-cv-00970-JPG Document 11 Filed 12/07/20 Page 3 of 6 Page ID #34




on September 21, 2020, and directed the Clerk of Court to refile it as a separate civil case.

(Doc. 61, criminal case) (citing 28 U.S.C. § 1915(a)). The Rule 41(g) motion was refiled as a

Complaint herein. (Doc. 1).

                                            Discussion

       Federal Rule of Criminal Procedure 41(g) provides that a motion may be filed seeking

return of property seized by the Government under the following circumstances:

       A person aggrieved by an unlawful search and seizure of property or by the
       deprivation of property may move for the property’s return. The motion must be
       filed in the district where the property was seized. The court must receive evidence
       on any factual issue necessary to decide the motion. If it grants the motion, the
       court must return the property to the movant, but may impose reasonable conditions
       to protect access to the property and its use in later proceedings.

See FED. R. CRIM. P. 41(g).     When a criminal defendant files a Rule 41(g) motion, it should

proceed as a civil matter. See United States v. Norwood, 602 F.3d 830, 832 (7th Cir. 2010); United

States v. Howell, 354 F.3d 693, 695 (7th Cir. 2004). An action for the return of property filed by

a prisoner is subject to the Prison Litigation Reform Act. United States v. Shaaban, 602 F.3d 877,

878-79 (7th Cir. 2010).

       Plaintiff’s Motion for Leave to Proceed in forma pauperis has been granted. (Doc. 10). At

this stage, the Complaint is sufficient to state a claim for the return of Plaintiff’s property under

Rule 41(g). Accordingly, the claim shall receive further review.

                                            Disposition

       IT IS HEREBY ORDERED that, for the reasons stated herein, this action shall

PROCEED.

       The Clerk of Court is DIRECTED to complete, on Plaintiff’s behalf, a summons for

service of process on the United States; the Clerk shall issue the completed summons. Pursuant to

Federal Rule of Civil Procedure 4(i), the Clerk shall (1) personally deliver to or send by registered

                                                 3
 Case 3:20-cv-00970-JPG Document 11 Filed 12/07/20 Page 4 of 6 Page ID #35




or certified mail addressed to the civil process clerk at the Office of the United States Attorney for

the Southern District of Illinois a copy of the summons, the Complaint (Doc. 1), and this

Memorandum and Order; and (2) send by registered or certified mail to the Attorney General of

the United States of Washington, D.C., a copy of the summons, the Complaint (Doc. 1), and this

Memorandum and Order.

       IT IS FURTHER ORDERED that Plaintiff shall serve upon the United States Attorney

for the Southern District of Illinois a copy of every pleading or other document submitted for

consideration by this Court. Plaintiff shall include with the original paper to be filed a certificate

stating the date that a true and correct copy of the document was mailed to the United States

Attorney. Any paper received by a district judge or a magistrate judge which has not been filed

with the Clerk or which fails to include a certificate of service will be disregarded by the Court.

       IT IS FURTHER ORDERED that if judgment is rendered against Plaintiff, and the

judgment includes the payment of costs under Section 1915, Plaintiff will be required to pay the

full amount of the costs, notwithstanding that his application to proceed in forma pauperis has

been granted. See 28 U.S.C. § 1915(f)(2)(A).

       Plaintiff is ADVISED that at the time application was made under 28 U.S.C. § 1915 for

leave to commence this civil action without being required to prepay fees and costs or give security

for the same, the applicant and his or her attorney were deemed to have entered into a stipulation

that the recovery, if any, secured in the action shall be paid to the Clerk of Court, who shall pay

therefrom all unpaid costs taxed against Plaintiff and remit the balance to Plaintiff. Local Rule

3.1(c)(1).

       Finally, Plaintiff is ADVISED of his continuing obligation to keep the Clerk of Court and

each opposing party informed of any change in his address; the Court will not independently



                                                  4
 Case 3:20-cv-00970-JPG Document 11 Filed 12/07/20 Page 5 of 6 Page ID #36




investigate his whereabouts. This shall be done in writing and not later than 7 days after a transfer

or other change in address occurs. Failure to comply with this Order will cause a delay in the

transmission of court documents and may result in dismissal of this action for want of prosecution.

See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 12/7/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 5
 Case 3:20-cv-00970-JPG Document 11 Filed 12/07/20 Page 6 of 6 Page ID #37




                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                 6
